internal_revenue_service number info release date date cc psi b01-cor-112499-00 uilc we are responding to correspondence submitted on your behalf by requesting to revoke subchapter_s_corporation status effective retroactively to based on the information submitted it appears that the irs service_center had repeatedly requested amended tax returns to reflect s_corporation status forms 1120s based on the instructions to form_2553 taxpayers are generally notified of acceptance or nonacceptance of their election within three months of date of filing_date mailed and suggest that you take timely follow-up action if the corporation fails to receive an acknowledgment letter confirming receipt of the election apparently you or your representative failed to timely follow up and were repeatedly notified about the s_corporation filing requirement via letters consistently asking you to amend your returns based on your letter dated date the corporation had clearly shown an intent to continue operating under s_corporation status under current law there is no provision for late revocation relief for retroactive termination of s_corporation status under sec_1_1362-2 of the income_tax regulations a revocation made during the taxable_year and before the 16th day of the 3rd month of the taxable_year is effective on the first day of the taxable_year and a revocation filed after the 15th day of the 3rd month of the taxable_year is effective for the following year if a corporation specifies a date for revocation and the date is expressed in terms of a stated day month and year that is on or after the date the revocation is filed the revocation is effective on and after the date so specified until you file a statement revoking your election the corporation will be required to file 1120s returns the earliest date you may now revoke your s status is date enclosed please find copies of form_1120s for through for your use in preparing amended tax returns please keep this letter with your tax records and feel free to provide a copy of it to your authorized representative we hope that the above information proves helpful sincerely yours s dianna k miosi dianna k miosi chief branch associate chief_counsel passthroughs and special industries enclosures forms 1120s
